Exhibit 10.1

EXCO RESOURCES, INC. RETENTION BONUS PLAN

August 4, 2011

This EXCO Resources, Inc. Retention Bonus Plan (this “Plan”) provides a cash
bonus to certain employees of EXCO Resources, Inc. (the “Company”) to compensate
our key employees for the excellent growth of the Company, for the time and
effort expended on the strategic alternative process and to motivate,
incentivize and retain our key employees going forward.

 

1. Definitions.

“Change in Control” shall have the meaning assigned to such term in the EXCO
Resources, Inc. Amended and Restated 2005 Long-Term Incentive Plan; provided,
however, a Change in Control shall not occur unless such event constitutes a
“change in control” under Treasury Regulation 1.409A-3(i)(5).

“Total and Permanent Disability” shall have the meaning of “disability” provided
for under Treasury Regulation 1.409A-3(i)(4)(i).

 

2. Eligibility. Full-time salaried employees of the Company who are selected by
the Compensation Committee of the Board of Directors of the Company (the
“Committee”), in its sole and absolute discretion, to participate in this Plan
shall be eligible to receive a cash bonus under this Plan as provided in
Section 3 below (the “Eligible Employees”).

 

3. Bonus Amount. Each Eligible Employee shall be awarded a cash bonus determined
as of the date of the award by the Committee in its sole and absolute
discretion, less required withholdings (the “Bonus”), payable in accordance with
the provisions of Section 4 below.

 

4. Timing of Payment. Subject to the provisions of Section 5 below and except as
otherwise provided herein, the Bonus shall be paid in three installments as
follows: (a) twenty-five percent (25%) of the Bonus shall be paid in a lump sum
on August 15, 2011, (b) an additional twenty-five percent (25%) of the Bonus
shall be paid in a lump sum on August 15, 2012, and (c) the remaining fifty
percent (50%) of the Bonus shall be paid in a lump sum on August 15, 2013 (each
date, a “Payment Date”). Notwithstanding the foregoing, upon an Eligible
Employee’s death, Total and Permanent Disability, or a Change in Control prior
to any Payment Date, any unpaid portion of his or her Bonus shall be paid in a
lump sum within thirty (30) days of the applicable event.

 

5. Forfeiture. If an Eligible Employee ceases employment with the Company for
any reason other than death, Total and Permanent Disability or a Change in
Control prior to any Payment Date, the Eligible Employee shall forfeit any
unpaid portion of the Bonus.

 

6. General.

 

  (a) All expenses of administering this Plan will be borne by the Company.

 

  (b) No rights under this Plan, contingent or otherwise, will be transferable,
assignable, or subject to any encumbrance, pledge or charge of any nature.

 

  (c) Neither the adoption of this Plan nor its operation will in any way affect
the right and power of the Company to terminate the employment of any employee
at any time.



--------------------------------------------------------------------------------

7. Section 409A. The Company intends this Plan, and any payments made pursuant
to this Plan, to comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and agrees to interpret this Plan at all times in accordance with
such intent.

The Committee, in its sole and absolute discretion, reserves the right to
modify, amend, or terminate this Plan at any time and for any reason; provided,
however, that no modification, amendment or termination shall adversely affect
any rights of Eligible Employees or obligations of the Company to Eligible
Employees with respect to any Bonuses previously awarded without the consent of
the affected Eligible Employee.

 

2